OPINION,
Me. Justice Green:
The grantors in the deed in question, in this case, granted and conveyed their entire estate in the land to trustees for a money consideration. No condition was annexed to the conveyance. The trust was an express trust that the trustees should erect a house or place of worship for the use of the members of the Methodist Episcopal Church in the United States, and that they should forever permit ministers and preachers belonging to said church, and duly authorized, to preach therein. The conveyance was to the trustees and their successors in office forever. The consideration named in the deed was a money considera*67tion of fifty dollars; and, as tbe lot was a small one, situated in-Wilkins township, and there being no evidence on the record showing that it was of any greater value than fifty dollars, the presumption is that the lot was sold and conveyed for-its full money value. The trustees were not required to erect the place of worship on the ground conveyed, though a treasonable implication might arise that the parties so intended. Still, no obligation to build on the premises enters into the title of the trustees, and hence their title could not be invalidated by an erection on other ground. In point of fact, a church building was erected in accordance with the trust, and on the premises conveyed. The building and ground having now become inadequate for th'e purposes of the congregation, they ask for a decree authorizing their sale free from the trust, the proceeds to be applied to the purchase of other ground and the erection of another church building thereon. The original purpose of the trust is preserved. A new building is to be erected for the use of the same beneficiaries, on another lot in the same town. There is nothing in the terms of the trust which confines the trustees to the particular piece of ground described, and there is no breach of the trust created by the deed, alleged or proved, against the allowance of the petition for the sale, except the erection of another building on another lot of ground. Passing by the question of the status’of the exceptant, who is the widow of one of the grantors and a member of the church, to be heard against the petition, we recur to the more important question whether the title to the land would be invalidated by its abandonment for church purposes.
It has been so many times decided by this court that a conveyance of land to trustees for a charitable use does not create a conditional estate, but only a trust for the charitable use, no.t liable to be defeated by non-user or alienation, in the absence of an express condition, that a mere reference to some of the authorities is sufficient: Wright v. Linn, 9 Pa. 438; McKissick v. Pickle, 16 Pa. 140; Griffitts v. Cope, 17 Pa. 96; Pickle v. McKissick, 21 Pa. 232; Barr v. Weld, 24 Pa. 84; Brendle v. Ger. Ref. Congregation, 33 Pa. 415; Methodist Church v. Public Ground Co., 103 Pa. 608; Wilkes-Barre v. Wyoming Soc., 134 Pa. 616.
In the case of McKissick v. Pickle we said: “ The grant, *68being for a charity, could not be forfeited for non-user, nor for misuser, except under an express condition or contract; and, although in the latter case it may, yet it must be clearly, expressly, and strictly shown that the condition was broken.” In many of the cases, as in this last, there were conditions or provisions accompanying the grant, and the question was whether the alleged acts of forfeiture set up were so plainly breaches of the express terms of the condition as to amount to a forfeiture. But, in the case we are considering, there was no condition, limitation, or restraint upon the grant, of any kind. It was a mere trust to do a particular thing, but with no condition inherent in the trust. In such cases, our decision in the case of Methodist Church v. Public Ground Co., 103 Pa. 608, is directly applicable. Chief Justice Mekcujb, delivering the opinion, and speaking of the writing in controversy in that case, said: “ No restraint was imposed on an alienation of the land. No construction of a reservoir, nor any work on the ground, was required to precede the right to demand a deed. No clause provided for a forfeiture or termination of the estate, in case the land ceased to be used as a reservoir. No right of re-entry was reserved by the grantor in any contingency. No technical word to create a condition was used. No other words were used, equivalent thereto, or proper to create a condition. The authorities show that the recital of the condition and a statement of the purpose for which the land is to be used, are wholly insufficient to create a conditional estate.”
In the present case, it is perfectly clear that there was no condition, no restraint upon alienation, and no clause of forfeiture for any cause. If there was any dereliction on the part of the trustees, the remedy would be by a proceeding to compel them to perform the trust. But here there is no room for any such allegation, as the very object of the proposed sale is to carry out the provisions of the trust in such a manner as to more effectually accommodate the beneficiaries of the trust.
It was suggested rather than argued that, because there were no words of inheritance in the deed, the fee of the land did not pass. But the conveyance was to trustees and their successors in office forever, and the use was a charity, to continue perpetually. Neither Methodist Church v. Remington, *691 W. 219, nor Henderson v. Hunter, 59 Pa. 335, decides that the fee does not pass in such circumstances, and very many other cases decide that it does. See Fisher v. Fields, 10 Johns, *495; King v. Parker, 9 Cush. 71; Wright v. Linn, 9 Pa. 433.
We perceive no force in the objection to the standing of the Sellers Chapel Methodist Episcopal Church of Braddock borough to ask for the decree. The trust is to erect a house of worship for the use of the members of the Methodist Episcopal Church in the United States, according to the rules and discipline which from time to time may be agreed upon and adopted by the ministers of the said church, at their general conference in the United States. The petition alleges that the petitioner conforms to these requirements, and no exception filed raises any question upon that subject. The surviving trustee, John W. House, appears in writing, confesses the petition to be true, and submits to the order and direction of the court in the premises. The presiding elder of the McKeesport district of the Pittsburgh conference of the Methodist Episcopal Church in the United States files a written approval of the action of the church in asking for the sale. The decree of sale was very carefully drawn, preserving the proceeds of the sale for use according to the provisions of the deed of trust, and, in all respects, the rights of all persons who have any rights in the trust are especially protected and retained. We discover no valid objection to the decree of the court below confirming the sale, and, therefore,
The decree is affirmed, and appeal dismissed, at the cost of the appellant.